In re: Louis J. Flanagan Applying for Writs of Certiorari and Mandamus to the Eleventh Judicial District Court, Parish of De Soto.
PER CURIAM.
The application is denied. The defendant was sentenced May 10, 1968; the return date for his appeal was fixed for July 17, and his counsel were given until July 1 to prepare and present formal bills of exception to the trial court. On June 21 and 24 counsel for defendant were furnished the transcript of evidence so as to prepare their bills of exception, and on June 27 a motion for an extension of time was granted, fixing July 28 as the return date and *319the date for submitting the bills of exception. Counsel for defendant, who were retained and not court-appointed, failed to submit any bills or file a motion for further extension of time prior to July 28. On August 2 some of the bills (Nos. 62-109) were submitted and the defendant filed a second motion and order for extension of time. The judge declined to sign the bills and the order, and his actions were correct because the extended return date had passed. The defendant’s appeal is set for hearing in this court on February 28, 1969, and issues relating to that appeal will receive consideration at that time.